ORFINGER, Judge.
The appellee, as plaintiff, filed an action in equity to set aside a money judgment entered against him several years earlier, alleging that service of process had been insufficient to vest the court with in per-sonam jurisdiction. Along with his answer to that complaint, the appellant filed a counterclaim seeking the identical relief which had been sought in the earlier litigation. In the partial summary judgment which is appealed, the trial court set aside the earlier judgment, leaving the counterclaim for adjudication. Thus, the partial summary judgment is a non-final, non-ap-pealable order, interrelated with the counterclaim that remains for adjudication, which seeks the identical relief afforded appellant in the earlier vacated judgment. See S.L.T. Warehouse Company v. Webb, 304 So.2d 97 (Fla.1974); Fetters v. United States Fire Insurance Company, 399 So.2d 427 (Fla. 5th DCA 1981). The appeal is, therefore,
DISMISSED.
DAUKSCH and COBB, JJ., concur.